ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on August 10, 1971 (252 So. 2d 605) dismissing without prejudice a Suggestion for Writ of Prohibition to the Civil Court of Record for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed June 14, 1972 (Garmire v. Red Lake, 265 So.2d 2) and mandate now lodged in this court, quashed this court’s judgment and remanded the cause for further proceedings in accordance with the said opinion and judgment of the Supreme Court of Florida;
Now, Therefore, It is Ordered that the judgment of this court issued in this cause on August 10, 1971 is vacated, the opinion and judgment of the Supreme Court of Florida is made the opinion and judgment of this court and the Writ of Prohibition sought by the relator is hereby issued and made absolute in that certain matter pending in the Civil Court of Record for Dade County, Florida, under Clerk’s file # 70-8237. Costs allowed shall be taxed in the Civil Court of Record (Rule 3.16, subd. b, Florida Appellate Rules, 32 F.S.A.).